United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2885
                                   ___________

Catherine Kirklin,                      *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
Prudential Healthcare Management        * Appeal from the United States
Insurance; Roxanne Irby; Shelly         * District Court for the
Hayes; Keith Barnes,                    * Eastern District of Arkansas.
                                        *
            Appellees,                  *      [UNPUBLISHED]
                                        *
Robbi Davis; Janice Billings Bailay,    *
                                        *
            Movants.                    *
                                   ___________

                          Submitted: August 3, 1999
                              Filed: August 13, 1999
                                  ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Catherine Kirklin appeals the District Court’s1 entry of judgment upon a jury
verdict for defendants in her employment discrimination action. After careful review,

      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
we are satisfied that the trial record supports the jury’s verdict, and that the Court’s
challenged rulings were proper. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-